IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE INTEREST OF A.M.M.                     : No. 1 MM 2021
                                              :
                                              :
PETITION OF: M.P.M, FATHER                    :
                                              :
IN THE INTEREST OF C.P.M.                     :
                                              :
                                              :
PETITION OF FATHER: M.P.M., FATHER            :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.